Title: James Madison to William C. Rives, 12 March 1833
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Mar 12. 1833
                            
                        
                        I have recd your very kind letter of the 6th. from Washington; and by the same mail, a copy of your late
                            speech in the Senate for which I tender my thanks. I have found as I expected, that it takes a very able and enlightening
                            view of its subject. I wish it may have the effect of reclaiming to the doctrine & language held by all from the birth
                            of the Constitution, & till very lately by themselves, those who now Contend that the States have never parted
                            with an Atom of their Sovereignty; and consequently that the Constitutional band which holds them together, is a mere
                            league or partnership, without any of the characteristics of sovereignty or nationality.
                        It seems strange that it should be necessary to disprove this novel and nullifying doctrine; and stranger
                            still that those who deny it should be denounced as Innovators, Heretics & Apostates. Our political System is
                            admitted to be a new Creation, a real nondescript. Its character therefore must be sought within itself; not in
                            precedents, because there are none; not in writers whose comments are guided by precedents. Who can tell at present how
                            Vattel and others of that class, would have qualifyed (in the Gallic sense of the term) a Compound & peculiar
                            system with such an example of it as ours before them.
                        What can be more preposterous than to say that the States as united, are in no respect or degree, a nation,
                            which implies sovereignty; altho’ acknowledged to be such by all other nations & sovereigns, and maintaining with
                            them, all the international relations, of war & peace, treaties, commerce &c: and on the other hand and at
                            the same time, to say that the States separately are compleatly nations & sovereigns; although they can separately
                            neither speak nor hearken to any other nation, nor maintain with it any of the international relations whatever, and would
                            be disowned as  nations if presenting themselves in that character.
                        The Nullifiers, it appears, endeavor to shelter themselves under a distinction between a delegation and a
                            surrender of powers. But if the powers be attributes of sovereignty & nationality, & the grant of them be
                            perpetual, as is necessarily implied, where not otherwise expressed, sovereignty & nationality according to the
                            extent of the grants are effectually transferred by it, and a dispute about the name, is but a battle of words. The
                            practical result is indeed not left to argument or inference. The words of the Constitution are explicit, that the Constitution & laws of the
                            U. S. shall be supreme over the Constitutions & laws of the Several States; supreme in their exposition and
                            execution as well as in their authority. Without a supremacy in those respects, it would be like a scabbard in the hand of
                            a soldier without a sword in it. The imagination itself is startled at the idea of twenty four independent expounders of a
                            rule, that can not exist, but in a meaning and operation, the same for all.
                        The conduct of S. Carolina, has called forth not only the question of nullification; but the more formidable
                            one of secession. It is asked whether a State by resuming the sovereign form in which it entered the Union, may not of
                            right withdraw from it at will. As this is a simple question whether a State, more than an individual, has a right to
                            violate its engagement, it would seem that it might be safely left to answer itself. But the countenance given to the
                            claim shews that it cannot be so lightly dismissed. The native feelings which laudably attach the people composing a
                            State, to its authority and importance, are at present too much excited  by the unnatural feelings, with which they have been inspired agst. their brethren of other States, not to expose them, to the danger of being misled into erroneous
                            views of the nature of the Union and the interest they have in it.  One thing at least seems to be too clear to be
                            questioned; that whilst a State remains within the Union it can not withdraw its citizens from the operation of the
                            Constitution & laws of the Union. In the event of an actual secession without the Consent of the Co-States, the
                            course to be pursued by these, involves questions painful in the discussion of them. God grant that the menacing
                            appearances, which obtruded, it may not be followed by positive occurrences requiring the more painful task of deciding
                            them.
                        In explaining the proceedings of Virga. in 98-99. the State of things at the time was the more properly
                            appealed to, as it has been too much overlooked. The doctrines combated are always a key to the arguments employed. It is
                            but too common to read the expressions of a remote period, thro’ the modern meaning of them, & to omit guards agst.
                            misconstruction not anticipated. A few words with a prophetic gift, might have prevented much error in the glosses on those
                            proceedings. The remark is equally applicable to the Constitution itself. Having thrown these thoughts on paper in the
                            midst of interruptions added to other dangers of inaccuracy, I will ask the favor of you, to return the letter after
                            perusal. I have latterly taken this liberty with more than one of my corresponding friends. And every lapse of very short
                            period, becomes now a fresh apology for it. Neither Mrs. M. nor myself, have forgotten the promised visit which included
                            Mrs. Reeves, and we flatter ourselves the fulfilment of it will not be very distant. Meantime we tender to both our joint
                            & affecte. salutations.
                        P. Script. I inclose a little pamphlet recd. a few days ago, which so well repaid my perusal, that I submit it to yours, to
                            be returned only at your leisure. It is handsomely written, and its matter well chosen & interesting. A like task
                            as well executed in every State, wd be of historical value; the more so, as the examples might both prompt &
                            guide researches, not as yet too late but rapidly becoming so
                        
                            
                                
                            
                        
                    